                                          Case 4:19-cv-04060-JST Document 179 Filed 03/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAMBDA LABS, INC.,                                 Case No. 19-cv-04060-JST (TSH)
                                   8                   Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 168
                                  10     LAMBDA, INC.,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          At the hearing this morning, the parties agreed that the joint discovery letter brief at ECF
                                  14   No. 168 is now moot. Accordingly, the Court denies it.
                                  15          IT IS SO ORDERED.
                                  16

                                  17   Dated: March 4, 2021
                                  18
                                                                                                    THOMAS S. HIXSON
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
